DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication filed on 03/23/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Applicant’s amendment amended claims 1 and 12. Claims 1-20 are pending of which claim 11 was previously withdrawn for being directed to a non-elected invention. Claims 1-10 and 12-20 are under examination and rejected as described herein.  

Response to Amendment
The Objections to claims 1 and 12 are withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 103 rejection(s) of claims 1-10 and 12-19 are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment and Applicant’s arguments are moot in view of the new grounds of rejection herein.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Hyatt et al. US 20120150888 A1 hereinafter “Hyatt” in view of 
Danielson et al. US 9519691 B1 hereinafter “Danielson”, in further view of
Sassano et al. US 6178420 B1 hereinafter “Sassano”, in further view of 
Mohan et al. US 7194483 B1 hereinafter “Mohan”, in further view of
Akutagawa et al. US 2015/0248651 A1 (hereinafter “Akutagawa”), in further view of
Rinearson et al. US 20120005209 A1 (hereinafter “Rinearson”).
Claims 1 and 12,
Hyatt teaches: A system comprising at least one processor executing instructions within a memory operatively coupled to a server computer operatively coupled to a network, the instructions causing the server computer to: / A method, comprising the steps of: (Fig. 6; [0082])
Receive/receiving [, by the server computer], from a user interface on a client computer operatively coupled to the network, a transmission encoding: a request for a listing of at least one subject matter expert; and at least one keyword identifying a subject matter for which the subject matter expert is requested; (Fig. 2-3, 6, 16; [0061] For example, a user can enter a query based on a target individual's name, a company name, a title or role, an industry, a political party, a community organization, a profession, a geography or any other kind of information that might be relevant to the user. The process 20 in step 26 can use that query to construct a formal query, i.e. a set of instructions, for example, SQL instructions or instructions in any suitable query language or format that can be applied to the database for the purpose of pulling the information that is relevant out of the database. In operation 28 the illustrative process 20 does just that and then it processes the query string and it uses it to identify a set of contacts stored in the database that are relevant to that query.; Examiner notes that the query received from the user is a “request” and a query input of role or profession identifies a subject matter and a person having that role/profession is a SME)
responsive to receiving the transmission, query/ querying [, by the server computer] the database, coupled to the network, to select, from within the database, at least one employee score data record comprising the subject matter keyword (Fig. 2-3, 6, 16; [0061] For example, a user can enter a query based on a target individual's name, a , the at least one employee score data record having been automatically generated and stored in the database responsive to the server receiving an employee calendar event data or an employee communication data associated in the database with the employee calendar event data; (Fig. 3, 7, 16; [0094]: ERM builds and maintains a continuously evolving user profile based on, for example, the following criteria: people the user is engaged with; the companies those contacts work for; what ERM or accessible databases and sources knows of those contacts and companies; when the user is meeting with those companies and contacts; where the user is meeting with the client/contact; the user's biographical profile (education, role, title, areas of interest, etc); the user's employer profile (industry, size, geography, etc); the user's interest, or lack of interest, in prior information delivery.; [0095]; [0013] The intelligent agent searches and collects information of interest from content providers on behalf of the individual. The agent includes a predictive function based on the understanding of the individual and processing internal-accessible information, e.g., Outlook calendared meeting on 10-21-2010, with Jack Jones, and external information.; [0018] This embodiment may be further characterized as follows. The step of automatically collecting by an agent module data associated with the unique user may further include accessing and searching user account data associated with the unique user, and further wherein the user account data includes one or more of email, calendar, 
automatically generate/ generating[, by the server computer]: (Fig. 2, 3, 6, 16, ([0060]: This database 19 can then be queried by a user and the results can be scored and returned to the user.) 
a total score for each of a plurality of employee identifiers by adding, to the respective total scores, the employee score from a plurality of selected employee score data records comprising the plurality of employee identifiers; (Fig. 2, 3; [0060]: This database 19 can then be queried by a user and the results can be scored and returned to the user.; [0062] After operation 28 the illustrative process 20 proceeds to operation 30 wherein the relationships between each identified contact and each contact owner are scored according to the strength of those relationships and then ranked according to those scores.; [0063] The illustrative embodiment shown in FIG. 2, operation 30 scores the results by heuristically determining the relevance of the relationship between a contact owner and a contact. An example of a heuristic rule that might be used could be expressed as follows: if the contact data found in the address book of a particular contact owner is relatively old information, as determined for example by the date it was last modified, and yet from email traffic it can be seen that the contact owner still regularly communicates with that contact and from looking at the human resource information about that contact owner it can be seen that the contact owner used to be employed at an organization associated with that contact, then the relationship to an entity with which the contact is associated (by domain name, for example), may be deemed to be highly significant as the heuristic data indicates a strong relationship between the contact owner and the contact. Such a heuristic rule might be expressed algebraically as a linear relationship among the data in which data of different types may be weighted by different coefficients. Accordingly, when scoring relationships, operation 30 applies a set of algebraically expressed heuristic rules to score or rank the relationship information being stored in the database.; [0064]; [0104]: The ERM aggregates, filters, indexes, and scores relationship profiles in order to understand key relationships for each user at current time.; [0132]: This page will use the ERM requests to return the list of companies (order by ScoreValue) that the ERM determines the target user "knows."; [0073] or a unique identifier for a contact owner that is associated with a relationship appearing within the list generated by process 44.)
the listing comprising a name and the total score for the plurality of employee identifiers, ranked from a highest total score to a lowest total score; 
transmit/ transmitting [, by the server computer,] the listing to the client computer for display.35END920160139US1 (Fig. 2, 3, 19, 24; [0015]: As such, the results of a query can be returned as a ranked list of colleagues,; [0073] After the query process 42 applies the query to the relationship database 54, the results are returned and forwarded to the process 44 that sorts through the results of the search and ranks the results in an order that presents, in this embodiment, the most relevant and highest quality relationships first…After process 44, the process 48 may take the results and generate a web page 52 that presents to the user the names of contact owners, or a unique identifier for a contact owner that is associated with a relationship appearing within the list generated by process 44.; [0068] In operation 36, the process displays this list of contact owner information, including reference to anonymous contact owners, to the user in response to their query.; [0074] Once that information is created by process 48, the user interface 52, e.g. a web page or other interface such as a program on the user's computer or a set of data to embed in another computer program, is created and presented to the user.; [0132]: This page will use the ERM requests to return the list of companies (order by ScoreValue) that the ERM determines the target user "knows.")
Hyatt fails to clearly describe:
compare/comparing [, by a server computer operatively coupled to a network and comprising at least one processor executing instructions within a memory operatively coupled to the server computer,] a plurality of tokens identified within respective character strings of a data record stored in a database with a plurality of keywords stored in a subject matter keyword data table;
identify/identifying [, by the server computer,] an unknown token adjacent to a keyword identified within the respective character strings of the data record based, at least in part, on a token not being included in the subject matter keyword data table;
determine/determining [, by the server computer,] a number of instances that the unknown token is adjacent to the keyword identified within the respective character strings of the data record;
insert/inserting, [by the server computer,] in response to the number of instances that  the unknown token is adjacent to the keyword identified within the respective character strings of the data record exceeding a predetermined threshold, the unknown token into the subject matter keyword data table, wherein inserting the unknown token further includes linking a keyword identifier of the keyword with the unknown token in the subject matter keyword data table;
reducing the respective total scores based on a likelihood of an employee associated with an employee identifier to refrain from providing information about the subject matter for which the subject matter expert is requested; 
Danielson however, in analogous art of textual analysis and taxonomy building, clearly teaches:
compare/comparing [, by a server computer operatively coupled to a network and comprising at least one processor executing instructions within a memory operatively coupled to the server computer,] a plurality of tokens identified within respective character strings of a data record stored in a database with a plurality of keywords stored in a subject matter keyword data table; (Danielson : Fig. 1-2: 201->203->205; c.6:50-c.7:6: At block 203 of FIG. 2, processor 103 may search a first data source using the technology and/or capability terms from the taxonomy in taxonomy storage 109d of electronic memory 109 to identify text segments including the technology and/or capability terms of the taxonomy.; As shown in FIG. 3, the taxonomy may be a table including a list of technology terms (which may be software application names) and associated capability terms.; c.7:7-21:At block 205, processor 103 may retrieve a plurality of text segments from the data source, with each of the text segments includes at least one of the technology and/or capability terms from the taxonomy in electronic memory. For each of the text segments, retrieving the text segment may include retrieving the text segment including a plurality of words before and/or after the respective technology and/or capability term. For example, each text segment may include a defined number of words before and/or after the technology/capability term; or the text segment may include a sentence including the technology/capability term; or the text segment may include the sentence including the technology/capability term and a defined number of sentences before and/or after a sentence including the technology/capability term).)
identify/identifying [, by the server computer,] an unknown token adjacent to a keyword identified within the respective character strings of the data record based, at least in part, on a token not being included in the subject matter keyword data table; (Danielson : Fig. 2: “205”->“207”->”209”; c.7:21-45: c.7:6-21:At block 205, processor 103 may retrieve a plurality of text segments from the data source, with each of the text segments includes at least one of the technology and/or capability terms from the taxonomy in electronic memory. For each of the text segments, retrieving the text segment may include retrieving the text segment including a plurality of words before and/or after the respective technology and/or capability term. For example, each text segment may include a defined number of words before and/or after the technology/capability term; or the text segment may include a sentence including the technology/capability term; or the text segment may include the sentence including the technology/capability term and a defined number of sentences before and/or after a sentence including the technology/capability term; c.7:21-45: According to some embodiment, the retrieved text segments may be saved in text segment storage 109f for later analysis/reanalysis, and/or the retrieved text segments may be analyzed on receipt. At block 207, processor 103 may analyze the retrieved text segments, for example, using the technology/capability terms from the taxonomy and/or contextual information from the text segments. Contextual information may include authorship, key phrases across different text segments for the same technology/capability term, new terms across different text segments for the same technology/capability term, sentiment analysis (e.g., positive/negative, past/future, confidence, etc.), etc. For example, new technology terms may be identified in texts segment containing the technology/capability terms from the previous version of the taxonomy. Using the text segment analysis of block 207, processor 103 may identify a plurality of new technology and/or capability terms (not included in the previous version of the taxonomy) from the plurality of text segments retrieved from the data source at block 209. For example, the initial taxonomy of technology terms and capability terms of FIG. 3 may be used to identify new Software Product 5, new Software Product 6, new Software Product 7, new Capability-G, and new Capability-H.;)
determine/determining [, by the server computer,] a number of instances that the unknown token is … within the respective character strings of the data record; (Danielson: c.7:45-c.8:5: At block 211, processor 103 may determine a respective use frequency for each of the new technology and/or capability terms.; Fig. 2: “211”) 
insert/inserting, [by the server computer,] in response to the number of instances that  the unknown token is …within the respective character strings of the data record exceeding a predetermined threshold, the unknown token into the subject matter keyword data table, … (Danielson: c.8:6-24: At block 213, processor 103 may update the taxonomy in taxonomy storage 109d to include any of the new technology and/or capability terms having a respective use frequency that is greater than a use frequency threshold (e.g., Software Application 5). As shown for example in FIG. 4, existing technology terms (e.g., software application names) in the taxonomy may thus be used to identify new capabilities (e.g., new software capabilities) that may be added to the taxonomy, and/or existing capability terms (e.g., software capabilities) in the taxonomy may thus be used to identify new technology terms (e.g., software application names) that may be added to the taxonomy. By way of example, the initial taxonomy of FIG. 3 may be modified to add the new technology term Software Application 5 of FIG. 4, new Capability-G may be added for Software Application 3, new Capability-H may be added for Software Application 4, and known Capability-A may be provided for new Software Application 5.; Fig. 2-4; Fig. 2: “213”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Hyatt’s “system” and “method” to include identifying unknown keywords adjacent to known keywords, determining the frequency of use of the unknown keywords, and based on the frequency being greater than a threshold adding the unknown keyword to the subject matter keyword table in view of Danielson by combining the data retrieval, database building/content storage (including filtering and matching processes), user querying of the stored content, and scoring and ranking the results taught by Hyatt with the taxonomy building and updating taught by Danielson, as described above, in the same field of data retrieval and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Fig. 1, 3; [0057]; 

Danielson fails to clearly describe:
determine/determining [, by the server computer,] a number of instances that the unknown token is adjacent to the keyword identified within the respective character strings of the data record;(bold emphasis added)
insert/inserting, [by the server computer,] in response to the number of instances that  the unknown token is adjacent to the keyword identified within the respective character strings of the data record exceeding a predetermined threshold, the unknown token into the subject matter keyword data table, wherein inserting the unknown token furthering includes linking a keyword identifier of the keyword with the unknown token in the subject matter keyword data table;(bold emphasis added)
Although Danielson clearly describes storing the keywords and associated/linked unknown term in a database table (at least:Fig. 3 and c.8:6-24)(noting the broadest reasonable interpretation of the claimed limitation includes storing the keyword identifier and unknown token associated in the same table noting Applicant’s specification merely describing the associating/linking1 of the identifiers in tables [0082]-[0086] and does not recite or describe any other particular definition for “linking” of the keywords and unknown tokens), Danielson fails to clearly describe a keyword “identifier” stored in the table
Danielson further fails to teach:
reducing the respective total scores based on a likelihood of an employee associated with an employee identifier to refrain from providing information about the subject matter for which the subject matter expert is requested; 
Sassano however, in analogous art of related term extraction, clearly teaches:
determine/determining [, by the server computer,] a number of instances that the unknown token is adjacent to the keyword identified within the respective character strings of the data record;(bold emphasis added) (Sassano: Abstract; Fig. 3; Fig 12; c.9:31-62: From information regarding the occurrence frequency of the preceding term extracted by the preceding-and-subsequent term extraction unit 21 and from information regarding the occurrence frequency of the subsequent term extracted by the preceding-and-subsequent term extraction unit 21, both of which are received from the frequency calculation unit 22, the probability-of-concurrence calculation unit (a probability-of-concurrence calculation means) 24 calculates the probability of the preceding term cooccurring with the specified term and the probability of the subsequent term cooccurring with the specified term (such a probability will be hereinafter referred to simply as a "probability-of-concurrence")…In this embodiment, as an example, the occurrence frequency of the term extracted as the preceding term, which is included in the term list, is f(.omega.fi). In other words, f(.omega.i, .omega.k) represents the frequency of the terms .omega.i, .omega.k occurring in this order in the text data.)
insert/inserting, [by the server computer,] in response to the number of instances that  the unknown token is adjacent to the keyword identified within the respective character strings of the data record exceeding a predetermined threshold, the unknown token into the subject matter keyword data table, wherein the unknown token is associated with the keyword in the subject matter keyword data table;…(bold emphasis added) (Sassano: Fig. 12; Abstract; Fig. 3; Fig 12; c.9:31-62: From information regarding the occurrence frequency of the preceding term extracted by the preceding-and-subsequent term extraction unit 21 and from information regarding the occurrence frequency of the subsequent term extracted by the preceding-and-subsequent term extraction unit 21, both of which are received from the frequency calculation unit 22, the probability-of-concurrence calculation unit (a probability-of-concurrence calculation means) 24 calculates the probability of the preceding term cooccurring with the specified term and the probability of the subsequent term cooccurring with the specified term (such a probability will be hereinafter referred to simply as a "probability-of-concurrence")…In this embodiment, as an example, the In other words, f(.omega.i, .omega.k) represents the frequency of the terms .omega.i, .omega.k occurring in this order in the text data.; c.10:10-44: On the basis of the degree-of-association information calculated by the order-independent degree-of-association calculation unit 26, the term group extraction unit (a term group extraction means) 27 extracts from the text data a group of terms related to the specified term. The term group extraction unit 27 extracts highly-ranked related terms in decreasing order of high frequency.; c.1:36-42: Other than the technique of simply aggregating the frequencies of two terms cooccurring with each other and of determining the terms having high concurrence frequencies to be related terms, the following techniques are also employed.; c.10:37-44: The term group extraction unit 27 extracts highly-ranked related terms in decreasing order of high frequency. ;  c.13:40-60: At the time of extraction of a group of terms related to the keyword .omega.k from the text data, the CPU 11 uses the result calculated by the order-independent degree-of-association calculation unit 26. For example, at the time of extraction of a group of terms having high degrees of occurrence, the CPU 11 outputs terms in decreasing order of numerical value by reference to values representing the degree of association as determined through use of the degree-of-association information r(.omega.i, .omega.k) calculated by the order-independent degree-of-association calculation unit 26.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Hyatt/Danielson’s “system” and “method” of building a taxonomy of terms, based on frequency and relation of terms, used to retrieve, analyze, and rank employee data as described above, to further include determining the number of instances of the unknown keyword(s) that is adjacent to the known keyword, i.e. co-occurrence frequency, and based on the co-occurrence frequency being greater than a threshold adding the unknown keyword to the subject matter keyword table in view of Sassano in order to easily and precisely extract related terms and increasing the accuracy and speed by which related terms are determined (Sassano: Abstract; c.19:54-65; c.20:9-20) (see MPEP 2143 G).


Sassano fails to teach:
…wherein inserting the unknown token furthering includes linking a keyword identifier of the keyword with the unknown token in the subject matter keyword data table;(bold emphasis added)
reducing the respective total scores based on a likelihood of an employee associated with an employee identifier to refrain from providing information about the subject matter for which the subject matter expert is requested; 
Mohan however, in analogous art of textual analysis and concept extraction, clearly teaches:
…wherein inserting the unknown token furthering includes linking a keyword identifier of the keyword with the unknown token in the subject matter keyword data table;(bold emphasis added) (Mohan: c.10:4-47: With further reference to the  Concept groupings 600 are advantageously stored in a seed relationship relational database table as exemplified by Table 3. Since concept groupings are generally user-specific, the user ID 56 is stored along with a global seed concept ID 42, a related concept id 50, and the type of relationship 52. A status flag or indicator 54 also may be stored, allowing the user to activate or deactivate specific relationships. Providing this relational database table advantageously allows the system to utilize these concept groupings for multiple users while maintaining the ability of individual users to modify and customize the groupings…Thus concepts having similar meanings, synonyms, inflections and related words would be linked; Tables 2 and 3 showing “global concept id” for the keyword, e.g. seed concept, and “related global concept id” for the related/linked word/token.) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Hyatt/Danielson/Sassano’s “system” and “method” of building a taxonomy of terms, based on frequency and relation of terms, used to retrieve, analyze, and rank employee data as described above, to further include inserting the 
	Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Hyatt/Danielson/Sassano, as described above, with the identification of related  concepts in unstructured text and storage of concept identifiers in a relationship table in the same field of textual analysis and concept identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt [0128]-[0130] describing the company records comprising identifier arrays for data values, e.g. names, to be used for querying data sources and Danielson describing storing the keywords and associated/linked unknown terms in a database table (at least:Fig. 3 and c.8:6-24), the results of the combination were predictable (MPEP 2143 A).

Mohan fails to teach:
reducing the respective total scores based on a likelihood of an employee associated with an employee identifier to refrain from providing information about the subject matter for which the subject matter expert is requested; 
Akutagawa however, in analogous art of user scoring and ranking, teaches: 
[reducing the respective total] scores based on a likelihood of an employee associated with an employee identifier to refrain from providing information about the subject matter for which the subject matter expert is requested; ( [0138]: The conflicts are able to be incorporated in the analysis when recommending an event or the attendees of the event. For example, a job may not be recommended for a user if the employer conflicts with the user's current or previous employment. Conflicts are able to be determined by analysis of contracts/agreements and/or any other analysis. For example, Tech Company X has its employees sign non-compete agreements preventing the employees from working for Tech Company Y for a period of time. This information is able to be searched for and analyzed, and used to determine conflicts. For example, a job posting by a Tech Company Y is not displayed or is grayed out for the employee at Tech Company X.; [0149]: In some embodiments, a Graphical User Interface (GUI) is utilized for interacting with the event planning system. The GUI includes images/icons/avatars of contacts such that the images are selectable (e.g., touchable) to include as invitees. The GUI includes images/icons/graphical representations of events for selection. In some embodiments, the contacts and/or events are displayed based on rank; for example, highest ranked events first/top and/or contacts most likely to attend first/top. ; [0151]: In some embodiments, the event is a job interview or job-related. For example, the implementation described herein is able to be used for job matching, job finding, and/or job recommending. By analyzing social networking information or other information, it is able to be determined if a potential boss and a potential employee have the same or similar interests and/or if other information indicates a good match. For example, by matching two people who have an interest in the same hobby (e.g., golf), the future work relationship may be furthered by their personal similarities. Additionally, information is able to be analyzed/compared as well, such as ethnicity, religion, previous employment (e.g., potential employee previously worked with current employees at potential employer), home town/previous residence, school/college attended, major/minor in school, and/or any other information. In some embodiments, the information in common is provided to the potential boss, potential employee, or both. For example, before an interview, the applicant is made aware that the potential boss likes golf, so that the applicant is able to discuss that topic in the interview. Similarly, the interests or other personal information of people in the same office/group/company is able to be compared with potential employees. For example, if 10 out of 10 of the people in the office play golf, this information is able to be utilized to match a potential employee who plays golf (or increase a recommendation score). In some embodiments, the potential employee is “connected” via social networking to at least one person in the office/group/company. In some embodiments, the potential employee is not connected.; [0156]: In some embodiments, the recommendation of a potential employee or employer is presented in a competitive or a job recommendation score total of 88 points. The job recommendation score is able to be compared with a threshold (e.g., user-generated or automatically generated), and an additional step is taken when a user with a job recommendation score above the threshold is determined. For example, an interview is automatically set up, a notification is automatically sent to the potential employer and/or employee, and/or any other step. The job recommendation score is able to be compared with other job recommendation scores. For example, User A's score is compared with User B's score, and additional steps are able to be taken based on the comparison. For example, an interview is automatically set up with the user with the higher score, a notification is automatically sent to the potential employer and/or user with the higher score, and/or any other step.)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan’s “system” to include scoring/ranking an employee based a likelihood that the employee will refrain from responding as a SME for a request in view of Akutagawa by combining the profile generation, scoring, and retrieval taught by Hyatt/Danielson/Sassano/Mohan, as described in detail above with respect to parent claim 1, with the scoring and recommendation of job-related events, including employee prospect recommendations, based on conflict data, including preventing recommendations when an employee prospect has a non-compete, taught by Akutagawa, as described above, in the same field of scoring and ranking individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Abstract; Fig. 1-3; [0059]; [0094]-[0096]) describing collecting 

Akutagawa fails to clearly teach:
reducing the respective total scores based on a likelihood of an employee associated with an employee identifier to refrain from providing information about the subject matter for which the subject matter expert is requested; (bold emphasis added)
Although Akutagawa describes making employee prospect recommendations based on scoring (at least [0173]) and also determining whether to recommend jobs or employees based on conflict data [0138], Akutagawa fails to clearly describe “reducing” the recommendation score based on the conflicts
Rinearson however, in analogous art of user evaluation and scoring, clearly further teaches: 
reducing the respective total scores based on a likelihood of an employee associated with an employee identifier to refrain from providing information about the subject matter for which the subject matter expert is requested; (bold emphasis added) (Rinearson: [0402] At step 1962, a user affinity metric may be calculated using the affinities identified at steps 1930, 1940, and/or 1950. The metric may quantify the individual affinities into an overall "affinity metric" for the user. Certain affinities may be weighted higher than others (e.g., a life experience affinity may be weighted higher than a high school music preference affinity). The affinity metric may also take into considerations any "affinity conflicts" between the users. An affinity conflict may be conflicting preferences or interests between the users. For example, one user may be identified as a "social conservative," and the other may be a "flaming liberal." While this conflict alone may not definitively preclude identification of a user affinity, it may reduce the overall affinity score. Like the affinities discussed above, "affinity conflicts" may be given different weights (e.g., a political conflict may be weighted higher than a "favorite type of food" conflict).)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan/Akutagawa’s 

Claims 2 and 13,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claims 1 and 12 as described above.
Hyatt further teaches: wherein: 
the database comprises at least one employee contact data record / the database comprises at least one contact method data record, in association with the employee identifier, selected from the group consisting of: a phone number; an email address; and a social media handle; (Fig. 1, 3, 7; [0068]: Optionally, the system may also display additional information about the contact owners, such as their title, office location, phone number and email address.; [0070] processing information from email data source 72 to determine the set of email addresses and domain names; [0089] The data collected by the agent module associated with the unique user may further include accessing and searching user account data associated with the unique user. For instance, the user account data may include one or more of email, calendar, contacts, and phone record accounts. The user account data may include one or more of: an entry in a calendar program indicating a scheduled meeting with a first entity; a 
the employee communication data is selected from the group consisting of: a phone call at the phone number, wherein the phone number is identified via a voice to text conversion; an email at the email address; an instant message conversation associated with the social media handle; and a social media or blog post associated with the social media handle. (Fig. 3; [0054]-[0055]; [0089] The data collected by the agent module associated with the unique user may further include accessing and searching user account data associated with the unique user. For instance, the user account data may include one or more of email, calendar, contacts, and phone record accounts. The user account data may include one or more of: an entry in a calendar program indicating a scheduled meeting with a first entity; a contact record representing the first entity; an email including an email address associated with the first entity; and an email containing a name or other identifier associated with the first entity; [0095]: The user profile may be maintained by the client system, e.g., a law firm, but is preferably a centrally maintained record accessible by an enterprise through a client device. The user profile is designed to reflect all (or at least the most relevant) data known about a given user. For example, the profile is aware of user activities and data in Enterprise Systems, such as email, calendar, CRM activities, phone call logs, travel plans, application usage, etc.)

Claims 3 and 14,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claims 1 and 12 as described above.
Hyatt further teaches: wherein the database comprises at least one event data record defining the at least one calendar event data selected from the group consisting of: a calendar event scheduled using a calendar scheduling software; a conference; and a meeting. (Fig. 1, 3, 7; 

Claims 4 and 15,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claims 1 and 12 as described above.
Hyatt further teaches: wherein the database comprises at least one employment history data record selected from the group consisting of: a qualification of the employee comprising a certification, a degree, a continuing education class, or conference; a job title or position description for the employee; and a project description of at least one project. (Fig. 1, 3; [0056] The illustrative process 10 also, in operation 12 may collect and analyze information from other data sources, such as customer relationship management systems, biographical information such as resumes, other databases, phone logs, access logs for web browser clients, network traffic logs and contact data that can be used to establish relationships between contact owners and contacts as well as corresponding entities. This can include information such as resume or curriculum vitae (CV) information indicating other companies or organizations the contact owner has worked at before or schools that contact owner has attended, clubs they are affiliated with, and other such information.; [0072]: This information can include resume information, work history information, company account information, professional association information, and any other 


Claim 5,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claim 1 as described above.
Hyatt/Danielson/Sassano/Mohan fails to teach: wherein the database comprises at least one assistance propensity data record associated with the employee identifier and selected from the group consisting of: a restriction comprising a government contract, a proprietary information, or a legal restriction; and at least one competing interest restricting the employee from sharing an expertise on the subject matter.
Akutagawa however further teaches: wherein the database comprises at least one assistance propensity data record associated with the employee identifier and selected from the group consisting of: a restriction comprising a government contract, a proprietary information, or a legal restriction; and at least one competing interest restricting the employee from sharing an expertise on the subject matter. ( [0138]: The conflicts are able to be incorporated in the analysis when recommending an event or the attendees of the event. For example, a job may not be recommended for a user if the employer conflicts with the user's current or previous employment. Conflicts are able to be determined by analysis of contracts/agreements and/or any other analysis. For example, Tech Company X has its employees sign non-compete agreements preventing the employees from working for Tech Company Y for a period of time. This information is able to be searched for and analyzed, and used to determine conflicts. For example, a job posting by a Tech Company Y is not displayed or is grayed out for the employee at Tech Company X.)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan’s “system” to 


Claim 6, 
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claim 5 as described above.
Hyatt/Danielson/Sassano/Mohan fails to teach: wherein the instructions further cause the server computer to reduce the total score associated with the plurality of employee identifiers responsive to the at least one assistance propensity data record being returned associated with the plurality of employee identifiers. 
Akutagawa however further teaches: [wherein the instructions further cause the server computer to reduce the total score] associated with the plurality of employee identifiers responsive to the at least one assistance propensity data record being returned associated with the plurality of employee identifiers. ([0138]: The conflicts are able to be incorporated in the analysis when recommending an event or the attendees of the event. For example, a job may not be recommended for a user if the employer conflicts with the user's current or previous employment. Conflicts are able to be determined by analysis of contracts/agreements and/or any This information is able to be searched for and analyzed, and used to determine conflicts. For example, a job posting by a Tech Company Y is not displayed or is grayed out for the employee at Tech Company X.)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan’s “system” to include returning assistance propensity data records [for use in employee scoring and recommendation/ranking] in view of Akutagawa by combining the profile generation, scoring, and retrieval taught by Hyatt/Danielson/Sassano/Mohan, as described in detail above with respect to parent claim 1, with the scoring and recommendation of job-related events, including employee prospect recommendations, based on conflict data, including preventing/ “restricting” recommendations based on non-compete agreements, taught by Akutagawa, as described above, in the same field of scoring and ranking individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Abstract; Fig. 1-3; [0059]; [0094]-[0096]) describing collecting and analyzing various contact and communication data to determine and score relationships between contacts and Akutagawa ([0009]; [0147]; [0183]; [0151])  describing searching for recommendations regarding job-related events, e.g. regarding employee prospects, and scoring based on contact relationships [0172] and ranking contacts or events for recommendations ([0149]; [0156]), the results of the combination were predictable (MPEP 2143 A).

Akutagawa fails to clearly teach: wherein the instructions further cause the server computer to reduce the total score associated with the plurality of employee identifiers responsive to the at least one assistance propensity data record being returned associated with the plurality of employee identifiers. (bold emphasis added)
Although Akutagawa describes making employee prospect recommendations based on scoring (at least [0173]) and also determining whether to recommend jobs or employees based on conflict data [0138], Akutagawa fails to clearly describe “reducing” the recommendation score based on the identified conflicts
wherein the instructions further cause the server computer to reduce the total score associated with the plurality of employee identifiers responsive to the at least one assistance propensity data record being returned associated with the plurality of employee identifiers. (bold emphasis added) (Rinearson: [0402] At step 1962, a user affinity metric may be calculated using the affinities identified at steps 1930, 1940, and/or 1950. The metric may quantify the individual affinities into an overall "affinity metric" for the user. Certain affinities may be weighted higher than others (e.g., a life experience affinity may be weighted higher than a high school music preference affinity). The affinity metric may also take into considerations any "affinity conflicts" between the users. An affinity conflict may be conflicting preferences or interests between the users. For example, one user may be identified as a "social conservative," and the other may be a "flaming liberal." While this conflict alone may not definitively preclude identification of a user affinity, it may reduce the overall affinity score. Like the affinities discussed above, "affinity conflicts" may be given different weights (e.g., a political conflict may be weighted higher than a "favorite type of food" conflict).)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan/Akutagawa’s “system” to include reducing the total score associated with the employee(s) responsive to returning, i.e. in response to the query, an assistance propensity data record/conflict associated with the employee in view of Rinearson by combining the relationship analysis, including detection of potential conflicts, scoring, and ranking taught by Hyatt/Danielson/Sassano/Mohan/Akutagawa, as described above with respect to parent claims 1 and 5, with the reduction of user scores based on conflicts of interest taught by Rinearson, as described above, in the same field of evaluating and scoring individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Abstract; Fig. 1-3; [0059]; [0094]-[0096]) describing collecting and analyzing various contact and communication data to determine and score relationships between contacts including filtering individuals with scores below a threshold relevance or quality [0065] and Akutagawa ([0136])  describing preventing recommendation of 

Claim 16,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claim 12 as described above. 
Hyatt/Danielson/Sassano/Mohan fails to teach: wherein the database comprises at least one assistance propensity data record associated with the plurality of employee identifiers and selected from the group consisting of: a restriction comprising a government contract, a proprietary information, or a legal restriction; and at least one competing interest restricting the employee from sharing an expertise on the subject matter; and further comprising the step of reducing, by the server computer, the total score associated with the employee identifier responsive to at least one assistance propensity data record being returned associated with the plurality of employee identifiers.42END920160139US1 

Akutagawa however further teaches: wherein the database comprises at least one assistance propensity data record associated with the plurality of employee identifiers and selected from the group consisting of: a restriction comprising a government contract, a proprietary information, or a legal restriction; and at least one competing interest restricting the employee from sharing an expertise on the subject matter; and [further comprising the step of reducing, by the server computer, the total score associated with the employee identifier] responsive to at least one assistance propensity data record being returned associated with the plurality of employee identifiers.42END920160139US1 ( [0138]: The conflicts are able to be incorporated in the analysis when recommending an event or the attendees of the event. For example, a job may not be recommended for a user if the employer conflicts with the user's current or previous employment. Conflicts are able to be determined by analysis of contracts/agreements and/or any other analysis. For example, Tech Company X has its employees sign non-compete agreements preventing the employees from working for Tech Company Y for a period of time. This information is able to be searched for and analyzed, and used to determine conflicts. For example, a job posting by a Tech Company Y is not displayed or is grayed out for the employee at Tech Company X.)


Akutagawa fails to clearly teach: further comprising the step of reducing, by the server computer, the total score associated with the employee identifier responsive to at least one assistance propensity data record being returned associated with the plurality of employee identifiers. (bold emphasis added)
Although Akutagawa describes making employee prospect recommendations based on scoring (at least [0173]) and also determining whether to recommend jobs or employees based on conflict data [0138], Akutagawa fails to clearly describe “reducing” the recommendation score based on the identified conflicts

Rinearson however, in analogous art of user evaluation and scoring, further teaches: further comprising the step of reducing, by the server computer, the total score associated with the employee identifier responsive to at least one assistance propensity data record being returned associated with the plurality of employee identifiers. (bold emphasis added) (Rinearson: [0402] At step 1962, a user affinity metric may be calculated using the affinities identified at steps 1930, 1940, and/or 1950. The metric may quantify the individual affinities into an overall "affinity metric" for the user. Certain affinities may be weighted higher than others (e.g., a life experience affinity may be weighted higher than a high school music preference affinity). The affinity metric may also take into considerations any "affinity conflicts" between the users. An affinity conflict may be conflicting preferences or interests between the users. For example, one user may be identified as a "social conservative," and the other may be a "flaming liberal." While this conflict alone may not definitively preclude identification of a user affinity, it may reduce the overall affinity score. Like the affinities discussed above, "affinity conflicts" may be given different weights (e.g., a political conflict may be weighted higher than a "favorite type of food" conflict).)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan/Akutagawa’s “system” to include reducing the total score associated with the employee(s) responsive to returning, i.e. in response to the query, an assistance propensity data record/conflict associated with the employee in view of Rinearson by combining the relationship analysis, including detection of potential conflicts, scoring, and ranking taught by Hyatt/Danielson/Sassano/Mohan/Akutagawa, as described above with respect to parent claims 1 and 5, with the reduction of user scores based on conflicts of interest taught by Rinearson, as described above, in the same field of evaluating and scoring individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Abstract; Fig. 1-3; [0059]; [0094]-[0096]) describing collecting and analyzing various contact and communication data to determine and score relationships between contacts including filtering individuals with scores below a threshold relevance or quality [0065] and Akutagawa ([0136])  describing preventing recommendation of job postings when a conflict is determined, recommendations being based on scoring ([0151]; [0173]), the results of the combination were predictable (MPEP 2143 A).

Claims 7, 8, and 17  rejected under 35 U.S.C. 103 as being unpatentable over:
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as applied to parent claims 1 and 12, in further view of 
Gutman et al. US 20150006261 A1 hereinafter “Gutman”. 
Claim 7,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claim 1 as described above. 
Hyatt further teaches: wherein: 
the at least one employee score data record further comprises a date on which the employee score data record was generated; ([0063]: An example of a heuristic rule that might be used could be expressed as follows: if the contact data found in the address book of a particular contact owner is relatively old information, as determined for example by the date it was last modified,)
a time period during which the threshold number of data records or the minimum score must be met;  (Hyatt: [0101]: A bar graph is shown that may serve to illustrate a relative level of connection with each individual presented, such as based on the number of times email was exchanged with the person over the past set amount of time. This may be a parameter maintained by the ERM in the background such that the level is adjusted over time and pre-assigned to the individual contact and associated with the user profile.)
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson fails to clearly teach:
the database, or a software logic within the instructions, define: 
a threshold number of data records, or a minimum score, required for the plurality of employee identifiers in the selected at least one employee score data record; 
a reduced score amount by which to reduce the total score.37END920160139US1 
Gutman however, in analogous art of evaluating and scoring individuals, teaches:
the database, or a software logic within the instructions, define: 
a threshold number of data records, or a minimum score, required for the plurality of employee identifiers in the selected at least one employee score data record; (Gutman: [0086] However, in one of the embodiment, the Raw Feedback Data will decrease with inactivity. In such a case, the final Feedback 
a reduced score amount by which to reduce the total score.37END920160139US1 (Gutman: [0086] However, in one of the embodiment, the Raw Feedback Data will decrease with inactivity. In such a case, the final Feedback Data may be obtained by multiplying Raw Feedback Data with a Time Factor. In this way, the Feedback Data can reflect the current knowledge or responsiveness of the healthcare professional. A rate of fall can be set and a minimum participation points per day can be set to make the Feedback Data Value maintainable. If a healthcare professional keeps inactive for a certain period of time, the Feedback Data will decrease, which will lead the overall Reputation Score decrease.; [0087] If the healthcare professional user remains current on the system 100, then all previous content decays at a steady slow rate that is more than offset by ongoing activity. When the healthcare professional user becomes inactive, a more rapid, reversible decay in the value occurs-this decay is reversed when the physician re-engaged and generates more points through activity on the site. The time decay for inactivity can be set for a 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson’s “system” and “method”, as described above, to include defining a threshold number of data records or minimum score required for the plurality of employee data records, e.g. profiles, and a reduced score amount for reducing the total score in view of Gutman in order to score individual employees in a way that reflects their current knowledge or responsiveness (Gutman: [0086]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the profile generation, scoring, and retrieval taught by Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as described above with respect to parent claim 1,  with the evaluation and scoring of individuals based on profile and feedback/engagement data including reducing the score(s) based on activity below a minimum taught by Gutman, as described above, in the same field of evaluating individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Fig. 3; [0065]; [0070]; [0101]; ) describing scoring individuals, e.g. based on number of communications or how recent the communication, over a past set amount of time, scoring and ranking individuals based on a plurality of profile and communication/relationship data, and filtering out individuals who don’t meet a quality or relevance score threshold, and Gutman (Fig. 2; [0088]; [0066]) describing computing overall scores for professionals based on various data including profile, e.g. qualification and performance, and feedback data, e.g. communications and relationships [0083], and allowing users to search for doctors [0146], the results of the combination were predictable (MPEP 2143 A).

Claim 8,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson/Gutman teach all the limitations of parent claim 7 as described above.
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson fails to teach however Gutman further teaches: wherein the instructions further cause the server computer to reduce the total score associated with the employee identifier by the reduced score amount, responsive to an event selected from the group consisting of: the selected at least one employee score data record associated with the employee identifier and comprising the date within the time period is less than the threshold number of data records; and the total score associated with the employee identifier is less than the minimum score. (Gutman: [0058]: To avoid a decrease, the healthcare professional must engage in the activities at a rate earning more points than the minimum participation points required.; [0081]-[0082]: The Feedback Data Value indicates the quality, quantity, and recency of the healthcare professional's engagement with other healthcare professionals and patients. Raw Feedback Data increases incrementally with each new unit of engagement that indicates quality. ; [0083];  [0086] However, in one of the embodiment, the Raw Feedback Data will decrease with inactivity. In such a case, the final Feedback Data may be obtained by multiplying Raw Feedback Data with a Time Factor. In this way, the Feedback Data can reflect the current knowledge or responsiveness of the healthcare professional. A rate of fall can be set and a minimum participation points per day can be set to make the Feedback Data Value maintainable. If a healthcare professional keeps inactive for a certain period of time, the Feedback Data will decrease, which will lead the overall Reputation Score decrease.; [0087] If the healthcare professional user remains current on the system 100, then all previous content decays at a steady slow rate that is more than offset by ongoing activity. When the healthcare professional user becomes inactive, a more rapid, reversible decay in the value occurs-this decay is reversed when the physician re-engaged and generates more points through activity on the site. The time decay for inactivity can be set for a sudden drop for the first short period of time, then less value will be lost gradually over the following longer period of time. The physician can restore the score by re-engagement.; [0088] After the Profile Data Calculation Module 103 and Feedback Data Calculation Module 105 compute the Profile Data Value and the Feedback Data Value (Raw Feedback Data Value*Time Factor), an overall value, also referred to as Reputation Score, is obtained (STEP 212).; [0066]; Fig. 2)

Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the profile generation, scoring, retrieval, and ranking taught by Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as described above with respect to parent claims 1 and 12, with the evaluation and scoring of individuals based on profile and feedback/engagement data including reducing the score(s) based on activity below a minimum taught by Gutman, as described above, in the same field of evaluating individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Fig. 3; [0065]; [0070]; [0101]; ) describing scoring individuals, e.g. based on number of communications or how recent the communication, over a past set amount of time, scoring and ranking individuals based on a plurality of profile and communication/relationship data, and filtering out individuals who don’t meet a quality or relevance score threshold, and Gutman (Fig. 2; [0088]; [0066]) describing computing overall scores for professionals based on various data including profile, e.g. qualification and performance, and feedback data, e.g. communications and relationships [0083], and allowing users to search for doctors [0146], the results of the combination were predictable (MPEP 2143 A).

Claim 17,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claim 12 as described above. 
Hyatt further teaches: wherein the at least one employee score data record further comprises a date on which the employee score data record was generated; ([0063]: An example of a heuristic rule that might be used could be expressed as follows: if the contact data found in the address 
a time period during which the threshold number of data records or the minimum score must be met;   (Hyatt: [0101]: A bar graph is shown that may serve to illustrate a relative level of connection with each individual presented, such as based on the number of times email was exchanged with the person over the past set amount of time. This may be a parameter maintained by the ERM in the background such that the level is adjusted over time and pre-assigned to the individual contact and associated with the user profile.)
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson fails to clearly teach: wherein the database, or a software logic within the instructions, define: 
a threshold number of data records, or a minimum score, required for the plurality of employee identifiers in the selected at least one employee score data record; 
a reduced score amount by which to reduce the total score; and further comprising the step of reducing, by the server computer, the total score associated with the plurality of employee identifiers by the reduced score amount, responsive to: the selected at least one employee score data record associated with the plurality of employee identifiers and comprising the date within the time period is less than the threshold number of data records; or the total score associated with the plurality of employee identifiers is less than the minimum score.
Gutman however, in analogous art of evaluating and scoring individuals, teaches: wherein the database, or a software logic within the instructions, define: 
a threshold number of data records, or a minimum score, required for the plurality of employee identifiers in the selected at least one employee score data record; (Gutman: [0086] However, in one of the embodiment, the Raw Feedback Data will decrease with inactivity. In such a case, the final Feedback Data may be obtained by multiplying Raw Feedback Data with a Time Factor. In this way, the Feedback Data can reflect the current knowledge or responsiveness of the healthcare professional. A rate of fall can be set and a minimum participation points per day can be set to make the Feedback Data Value maintainable. If a healthcare professional keeps inactive for a certain period of time, the Feedback Data will decrease, which will lead the overall 
a reduced score amount by which to reduce the total score; and further comprising the step of reducing, by the server computer, the total score associated with the plurality of employee identifiers by the reduced score amount, responsive to: the selected at least one employee score data record associated with the plurality of employee identifiers and comprising the date within the time period is less than the threshold number of data records; or the total score associated with the plurality of employee identifiers is less than the minimum score. (Gutman: [0058]: To avoid a decrease, the healthcare professional must engage in the activities at a rate earning more points than the minimum participation points required.; [0081]-[0082]: The Feedback Data Value indicates the quality, quantity, and recency of the healthcare professional's engagement with other healthcare professionals and patients. Raw Feedback Data increases incrementally with each new unit of engagement that indicates quality. ; [0083];  [0086] However, in one of the embodiment, the Raw Feedback Data will decrease with inactivity. In such a case, the final Feedback Data may be obtained by multiplying Raw Feedback Data with a Time Factor. In this way, the Feedback Data can reflect the current knowledge or responsiveness of the healthcare professional. A rate of fall can be set and a minimum participation points per day can be set to make the Feedback Data Value maintainable. If a healthcare professional keeps inactive for a certain period of time, the Feedback Data will decrease, which will lead the overall Reputation Score decrease.; [0087] If the healthcare professional user remains current on the system 100, then all previous 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson’s “system” and “method”, as described above, to include defining a threshold number of data records or minimum score required for the plurality of employee data records, e.g. profiles, and a reduced score amount for reducing the total score in view of Gutman in order to score individual employees in a way that reflects their current knowledge or responsiveness (Gutman: [0086]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the profile generation, scoring, retrieval, and ranking taught by Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as described above with respect to parent claims 1 and 12,  with the evaluation and scoring of individuals based on profile and feedback/engagement data including reducing the score(s) based on activity below a minimum taught by Gutman, as described above, in the same field of evaluating individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Fig. 3; [0065]; [0070]; [0101]; ) describing scoring individuals, e.g. based on number of communications or how recent the communication, over a past set amount of time, scoring and ranking individuals based on a plurality of profile and communication/relationship data, and filtering out individuals who don’t meet a quality or relevance score threshold, and Gutman (Fig. 2; [0088]; [0066]) describing computing overall scores for professionals based on various data including profile, e.g. qualification and .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as applied to parent claims 1 and 12, in view of 
Burke et al. US 20150134694 A1 hereinafter “Burke”.
Claims 9 and 18,
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson teach all the limitations of parent claims 1 and 12 as described above. 
Hyatt further teaches: wherein: 
the at least one employee score data record further comprises a date on which the employee score data record was generated; ([0063]: An example of a heuristic rule that might be used could be expressed as follows: if the contact data found in the address book of a particular contact owner is relatively old information, as determined for example by the date it was last modified,)
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson fails to teach: the instructions further cause the server computer to: receive, from the user interface on the client computer, a range of dates; and limit the query to select the at least one employee score data record to the range of dates. 
Burke however, in analogous art of querying data records, teaches: the instructions further cause the server computer to: receive, from the user interface on the client computer, a range of dates; and limit the query to select the at least one employee score data record to the range of dates. (Burke: Fig. 17; [0310] FIGS. 14 and 15 show examples of the data selection interface. User test data may be searched for by name (optionally filtered by compatibility with the selected benchmark) and/or by other parameters such as date, location and test name and/or type; sets of data may be ordered by, for example, name, date, location, source (test name and/or type), number of test takers (candidates).; [0437] Search the database for products, industries, dates of assessment events etc. to find a benchmark/data set they want to view and use.; [0403] B. A VP of HR want to look at trends on competency score values across management teams globally and see how their senior managers compare against the management team in other organisations of a 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson’s “system” and “method” to include limiting the query using a range of dates to select at least one employee score data record  in view of Burke by combining the profile generation, scoring, retrieval, and ranking taught by Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as described above with respect to parent claims 1 and 12, with the search and retrieval of data records, e.g. associated with user test data and projects, using filtering criteria for analyzing the returned results for benchmarking taught by Burke in the same field of querying data records and user evaluation/analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Abstract; Fig. 2-3, 21; [0061]; [0065]; [0094]-[0096]; [0101]) describing querying for a list of contacts, with associated profiles/data records, that meet various search criteria, the results scored based on data including relationships, e.g. based on a number of communications in a past specified period of time [0101] or based on the date the contact data was last modified [0063], and further filtering the results based on relevance or quality, the results of the combination were predictable (MPEP 2143 A).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as applied to parent claims 1 and 12, in further view of 
Grom et al. US 20170308795 A1 (Provisional App.: 62/326,618)  hereinafter “Grom”
Claims 10 and 19,

Hyatt further teaches: wherein the database comprises: a first plurality of data records defining a first plurality of employees of a first company; ([0059] Operation 14 collects information about the contact owners. Each person in the enterprise that may have a set of contacts or relationships which are available to be included in the relationship collaboration system is understood as a contact owner. The relationship database 19 is built by analyzing 18 the contact data 12 collected and associating relationships with contact owner information collected 14.)
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson fails to teach:
a second plurality of data records, accessible to the server computer, and defining a second plurality of employees of a second company having a current partnership agreement with the first company.38END920160139US1 
Grom however, in analogous art of evaluating individuals, teaches: 
a second plurality of data records, accessible to the server computer, and defining a second plurality of employees of a second company having a current partnership agreement with the first company.38END920160139US1 (Grom: [0349] In further embodiments, memory 2100 may store instructions for perform internet-based agenda data analysis to identify how actors including policymakers (e.g. legislators, regulators), and other users or organizations align with a user's position. A rating system may be produced which indicates an alignment score for each selected actor, and may be used to rate each actor relative to other actors. In this example, a higher score may indicate a greater alignment between the user and actor. The rating system or any other mechanism of establishing alignment may further be used to suggest policymakers for a user to contact, for the purpose of making a financial contribution, for proposing a bill that will benefit the user and have the highest likelihood of bill introduction and passage, for selecting the jurisdiction for a judicial proceeding, or for coordination with a second user or organization that shares aspects of the first users' or organizations' posture.; [0178]-[0181]: Addition collaborative setups using system 700 are possible. For example, collaborative agreements involving more than two organizations are possible. By way of further example, collaborative agreements involving a subset of proprietary information and/or a subset of subsequent 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson’s “system” and “method” to include the database comprising data records defining employees of organizations having a partnership agreement in view of Grom by combining the profile generation, scoring, retrieval, and ranking taught by Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as described above with respect to parent claims 1 and 12, with the scoring of individuals based on likelihood of alignment, individuals being from different organizations, and allowing access to proprietary information and calculated likelihoods based on agreements between organizations taught by Grom in the same field of evaluating individuals and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hyatt (Abstract; Fig. 1-3, 10, 14, 21, 24; [0059]; [0094]-[0096]) describing collecting and analyzing various contact and communication data to determine and score relationships between contacts both within and outside the users’ enterprise and Grom [0349] describing calculating alignment scores, e.g. based on coordination between users or organizations, between individuals for rating individuals relative to others, the results of the combination were predictable (MPEP 2143 A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson, as applied to parent claim 12 above, in further view of
Stickler et al. US 20150248222 A1 hereinafter “Stickler”. 
Claim 20,

Hyatt/Danielson/Sassano/Mohan/Akutagawa/Rinearson fail to teach: further comprising: increasing a score of an employee score data record if the employee score data record is generated from a communication between two employees subsequent to the two employees attending a common event.

Stickler however, in analogous art of analyzing and scoring activity and relationship data of enterprise individuals, teaches: further comprising: increasing a score of an employee score data record if the employee score data record is generated from a communication between two employees subsequent to the two employees attending a common event.(Stickler: Fig. 1; [0035] The system 100 may comprise an analytics engine 115 operable to calculate and apply weights on edges 112 according to what activity is performed (e.g., a like, comment, share, follow, email, etc.) and the relationship between a first individual 102 and an individual(s) 102 performing the activity. Weights may also be based on how recently an activity was performed. A weight on a relationship edge 112A may be based on implicit or explicit signals generated through activity on the plurality of workloads, such as an amount and type of activity an individual 102 has with another person, a number of times an individual 102 interacts with a content item 103, the type of interaction, etc. For example, if an individual 102 communicates via email with a first information worker (IW) daily and is frequently an attendee of meetings that the first IW is also an attendee of, the weight of a relationship edge 112A between the individual 102 and the first IW may be higher than the weight of a relationship edge 112A between the individual 102 and a second IW whom the individual 102 emails less frequently and who share a common "like" of a document on a social network site. A weight on an activity edge 112B may also be based on a type of activity. For example, an "edit" or "share" operation may be considered more important than a "like" operation, and thus may have a higher weighting than the "like" operation. An individual's relationship edges 112A and activity edges 112B may be ranked according to their calculated weights.; i.e. Stickler describes higher/increased, weights/scores for relationships between users that have frequent daily [ongoing] communications and have frequently attended [in the past] meetings together)



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jennings US 20170161685 A1 describing system(s) and method(s) for searching and retrieving professional members based on weighting or scoring tiers in the online community according to participation data; and V. Chenthamarakshan, K. Dey, J. Hu, A. Mojsilovic, W. Riddle and V. Sindhwani, "Leveraging social networks for corporate staffing and expert recommendation," in IBM Journal of Research and Development, vol. 53, no. 6, pp. 11:1-11:10, Nov. 2009, doi: 10.1147/JRD.2009.5429039.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. see also https://www.lexico.com/en/definition/link: Verb: “Make, form, or suggest a connection with or between.”; Noun: “A relationship between two things or situations, especially where one thing affects the other.”